Citation Nr: 0023663	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the veteran an increased 
evaluation in excess of 30 percent for his service-connected 
PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Disability attributable to the veteran's service-
connected PTSD does not equal or approximate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the claims file reveals that in a June 1995 
rating decision, the RO granted the veteran service 
connection for PTSD.  This disability was assessed as 
30 percent disabling effective from June 1994.  This 
determination by the RO followed a VA PTSD examination 
afforded the veteran in May 1995, which disclosed that the 
veteran had traumatic nightmares, difficulty sleeping, 
flashbacks and intrusive recollections of his Vietnam 
experiences.  Also noted on this examination was the 
veteran's past history of heavy alcohol consumption, lengthy 
marriage (since 1968) and current full-time employment as a 
bus driver.

The veteran was reported in December 1995 to be under ongoing 
treatment at a VA substance use/PTSD clinic since September 
1993 and attending one therapy group weekly and couple 
therapy monthly.  A VA staff psychologist noted that the 
veteran's PTSD symptoms mostly centered on the disruption of 
his relationships, his avoidance of feelings, and his 
anxiety.  It was further reported that the veteran is very 
isolated in spite of his involvement in a programmed therapy 
group and is at this point considered to be socially 
impaired.

VA progress notes received in connection with his current 
claim in May 1998 and dated in April and May 1998, show that 
the veteran continued to have sleep disturbances due to 
nightmares of Vietnam and concerns about his ability to 
remember things.  It was noted in May 1998 that the veteran 
at times thinks about suicide but that he had no plan.

On a VA PTSD examination in June 1998 it was noted that the 
veteran is in group therapy for PTSD and receives medication, 
Trazodone.  The veteran was noted to be a high school 
graduate, to have been married for 30 years and to have three 
children.  It was reported that prior to 1995 he worked 
primarily as a truckdriver for a major hospital and that 
since 1995 he has worked full time for the United States 
Postal Service as a truckdriver.  The examiner noted the 
veteran had not taken any time off for sick leave related to 
his PTSD except for making medical appointments.  The veteran 
claimed to have flashbacks on a regular basis while working 
at the Post Office.  He denied any legal problems or 
disciplinary issues at the Post Office.  He said that he has 
flashbacks all the time and that his sleep is never adequate.  
He said that he gets into arguments at work but no physical 
fights and feels stressed, ready to explode at any moment.  
His social adjustment was described as poor in that he is 
isolated from all friends.  On mental status examination the 
veteran's personal appearance and hygiene were described as 
adequate.  The veteran was found to be alert and oriented in 
all spheres.  His speech was of adequate volume.  He appeared 
as an extremely restless individual.  It was noted that he is 
able to control and manage his impulses fairly well in spite 
of the fact that he seems to be chronically irritable, 
annoyed, angry and even rageful.  He was also noted to be 
plagued with rather continuous homicidal and suicidal 
ideations and seemed not to ever forget an offense.  He 
denied acting on either the homicidal or suicidal ideations 
or of having any intention to act on them.  The examiner 
observed that while the veteran was able to relate to him on 
examination, it was quite apparent that the veteran has an 
extremely limited and inflexible stance towards other people 
and that he is largely isolated.  There were no symptoms of 
active psychosis.  There were fairly extensive neurotic 
signs, the most prominent being pervasive anxiety and high 
levels of tension.  Chronic PTSD was diagnosed.  The veteran 
was assigned a GAF (Global Assessment of Functioning) score 
of 59.


Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that he has submitted a claim, which is 
plausible.  This finding is based on the veteran's assertion 
that his service-connected PTSD is more severe than 
previously evaluated.  See Jackson v. West, 12 Vet. App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 4.3, 4.7 
(1999).  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2 (1999).

On November 7, 1996, prior to the veteran's claim for an 
increased evaluation for PTSD, the rating criteria for mental 
disorders were revised.  The revised criteria provide that a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination.  When evaluating 
the level of disability for a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1999).

The veteran was assigned a GAF score of 59 on VA examination 
in June 1998.  The GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health- illness.  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates that the examinee has moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
The veteran and his representative argue that the veteran's 
service-connected PTSD is more disabling than currently 
evaluated and that his VA compensation award no longer 
reflects the severity of his disability.

The Board finds after considering the GAF score in light of 
the entire evidence of record that the veteran's current 30 
percent evaluation is consistent with the level of disability 
attributable to his service-connected PTSD.  Here the medical 
evidence of record is indicative of no more than occupational 
and social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  It is not shown that the veteran 
exhibits a flattened affect, impaired speech, difficulty in 
understanding complex commands, impaired judgment and/or 
abstract thinking and disturbances of motivation.  The 
veteran does have reports of memory problems (the 1998 
examination found no memory impairment), attacks of anxiety, 
high levels of distress, and some difficulty in social 
relationships, but they are not so severe as to more nearly 
approximate the criteria for a 50 percent evaluation.  Of the 
stated criteria for the 50 percent rating, only "difficulty 
in establishing and maintaining effective... social 
relationships" is met.

The Board observes the veteran has maintained full-time 
employment for a number of years.  His employment has been 
essentially free of any disciplinary issues and conflicts.  
He furthermore has enjoyed a continuous and relatively 
stable, although apparently troubled, marital relationship.  
While he has problems with social isolation it is apparent 
from his work history that he has made adequate adjustment, 
notwithstanding his feelings of being stressed, to any 
vocational and/or social impairment produced by his service-
connected PTSD.

We are aware that on VA examination in June 1998 the veteran 
expressed feelings of restlessness, pervasive anxiety and 
stress.  While these feelings and related behavior no doubt 
influence the veteran's overall occupational and social 
adaptability, it is noteworthy that he has not received any 
hospitalization for his PTSD or needed to take any 
significant sick leave from his employment related thereto.  
In sum, we find that impairment in functioning such as to 
warrant an increased evaluation of 50 percent for PTSD is not 
demonstrated by the clinical record in its entirety and 
consequently the veteran's appeal must be denied.




In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but it does not find that the evidence is 
approximately balanced such as to warrant its application.  
Rather, the preponderance of the evidence is against the 
claim.


ORDER

An increased evaluation for PTSD is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

